Voorhies, J.
This case has already been before us on a motion to dismiss the appeal. (Ante. p. 811.)
The principal objection urged by the appellant to the judgments appealed from, is, that the Commissioners improperly passed upon and allowed in their report the following claims, as compensation for services rendered in opening Philip and other streets,.to wit: $2,200 to John Livingston, City Attorney, $1,320 to Hugh Ch'ant, civil engineer, $1,100 to James Oillmore, clerk, and $9,900 to themselves.
In this particular, we think the report is clearly erroneous. The thii-d section of the Act of 1832 points out the mode of making the assessment of property required for the opening and improvement of streets, and makes it the duty of the Commissioners to file a copy of such assessment with' the Clerk of the court. This assessment, it is obvious, applies exclusively to the claims of persons whose property is required for such improvement. In their assessment, the Commissioners are required to set forth the names of “ the respective owners, lessees, parties, and persons entitled to, and interested in, the said lots and premises.” The sixth section prescribes the manner of enforcing the payment *314of the respective sums estimated “in favor of the persons mentioned in said report.” It is true the Commissioners are also required to malee an estimate of the probable cost and expense of making such improvements, but it is clear to our minds that the Legislature intended that such estimate, in connection with the assessment required to be filed with the Clerk, should be submitted to the consideration of the City Council. This construction is consonant to the 9th section, which provides that “ each of the Commissioners shall be entitled to receive the sum of not more than $5 for each day they shall respectively be employed in the duties of their appointment, over and above clerk hire and other actual expenses: provided, that in no ease shall the compensation to be granted to the three Commissioners exceed $450 ; the same to be paid by the Mayor and City Council, on a detailed account of said expenses, certified by at least two of said Commissioners, and to be included as part of the expenses of said improvement in the above mentioned assessment. Under the third section, the Commissioners are authorized to have such surveys and plans made as they may judge necessary. It is evident that the expenses resulting from this, must be settled in the manner pointed out in the ninth section of the Act. In other respects, we are of opinion the report of the Commissioners is correct.
It is therefore ordered and decreed that the judgment of the court below be avoided in so far only as it relates to the claims of the Surveyor, Clerk, Attorney and Commissioners, as set forth in the report of the Commissioners, that said claims be stricken out of said report without prejudice, said appellees to pay the costs of this appeal, and that in other respects said judgment be affirmed.
Mr. Chief Justice Slidell not sitting in this cause, having recused himself on the ground of interest.